18 Mich. App. 591 (1969)
171 N.W.2d 591
PEOPLE
v.
DIXON
Docket No. 5,940.
Michigan Court of Appeals.
Decided August 25, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James J. Rostash, Prosecuting Attorney, and John J. Sullivan, Chief Assistant Prosecutor, for the people.
Stanley M. Krawetz, for defendant on appeal.
*592 Before: BRONSON, P.J., and QUINN and DANHOF JJ.
PER CURIAM.
Following hearing on probation violation, defendant's probation was revoked and he was sentenced to a prison term. He appealed as of right by claim of appeal. Although judgments entered after probation revocation are not appealable as of right (Calhoun v. Macomb County Circuit Judge [1968], 15 Mich. App. 416), we treat this appeal as on leave granted and consider the merits of the questions raised.
Defendant's brief on appeal argues that the trial court did not comply with GCR 1963, 785.3(2),[1] during the probation revocation proceedings. The people have filed motion to affirm. GCR 1963, 817.5(3).
It is manifest that GCR 1963, 785.3(2), does not apply to a probation revocation hearing under MCLA § 771.4[2] (Stat Ann 1954 Rev § 28.1134), such a proceeding not being a prosecution.
The questions raised, on which decision of the cause depends, are so unsubstantial as to need no argument or formal submission. Accordingly, motion to affirm is granted.
NOTES
[1]  The court before sentence and after the guilty plea shall inform the accused of the nature of the accusation and the consequence of his plea and examine defendant to determine that the plea is voluntarily, freely and understandingly made before accepting it.
[2]  Hearings on probation revocation "shall be summary and informal and not subject to the rules of evidence of pleadings applicable in criminal trials. * * * The method of hearing and presentation shall be entirely within the discretion of the court which granted probation".